Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1, line 12, after the word “displayed” the following limitation has been added, --on a basis of a feature amount of the object in the two or more detected regions--.

In claim 3, lines 1-2, “claim 22” has been replaced by --claim 1--.
In claim 6, lines 1-2, “claim 22” has been replaced by --claim 1--.

In claim 18, line 10, after the word “displayed” the following limitation has been added, --on a basis of a feature amount of the object in the two or more detected regions--.

In claim 19, line 12, after the word “displayed” the following limitation has been added, --on a basis of a feature amount of the object in the two or more detected regions--.

Claim 22 is canceled. 

Allowable Subject Matter
Claims 1,3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the claimed “… as the region to be displayed on a basis of a feature amount of the object in the two or more detected regions, and in a case in which the object is present inside only one of the two or more detected regions, the processor is 
“… as the region to be displayed on a basis of a feature amount of the object in the two or more detected regions, and in a case in which the object is present inside only one of the two or more detected regions, determining only the corresponding one of the two or more of the plurality of regions of interest wherein the object is present as the region to be displayed on the basis of the feature amount of the object in the one of the two or more detection regions,” as recited in the claims 18 and 19; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
March 18, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422